 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    TINO TUFUNO,                                      No. 2:16-cv-2448 MCE DB P
10                       Plaintiff,
11           v.                                         ORDER
12    L. PARKER, et al.,
13                       Defendants.
14

15          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

16   action under 42 U.S.C. § 1983. Plaintiff claims he was injured when defendants required his

17   cellmate to push plaintiff in his wheelchair over a curb causing plaintiff to fall. Presently before

18   the court is plaintiff’s motion to reinstate his state law claim. (ECF No. 38.)

19          Plaintiff requests that the court reinstate his state law negligence claim because he

20   obtained a copy of the government claim form on June 23, 2019. By order dated November 15,

21   2018, the court found that plaintiff could not proceed with his state law claims because he failed

22   to allege compliance with the California Government Claims Act. (ECF No. 21.) However,

23   plaintiff was given the option to proceed only on his Eighth Amendment claim or to amend the

24   complaint. (Id. at 7.) Plaintiff elected to proceed on his Eighth Amendment claims and voluntary

25   dismiss his other claims. (ECF No. 22.) Because plaintiff previously agreed to voluntarily

26   dismiss his state law claim, the court will deny the motion to reinstate his state law claim.

27   ////

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to reinstate his state law

 2   claim (ECF No. 38) is denied.

 3   Dated: July 23, 2019

 4

 5

 6

 7

 8

 9

10

11

12
     DLB:12
13   DLB:1/Orders/Prisoner Civil-Rights/tufo2448.mt.reinstate

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                2
